—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered October 28, 1997, convicting him of robbery in the second degree (two counts) and criminal possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Flaherty, J.), of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s arguments on appeal, the trial court did not err in denying his motion to suppress oral, written, and videotaped statements he made to the police on the ground that they were the fruit of an illegal arrest (see, People v Bryant, 50 NY2d 949; People v Yukl, 25 NY2d 585; People v Blake, 177 AD2d 636; People v Arcese, 148 AD2d 460; People v Kolomick, 132 AD2d 677). Altman, J. P., H. Miller, Schmidt and Smith, JJ., concur.